Citation Nr: 0100187	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbosacral strain as 
secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
February 1982.  

This appeal arises from an October 1998 rating decision of 
the Winston-Salem Regional Office (RO) which denied service 
connection for a back disorder, claimed as secondary to 
service-connected pes planus.  The notice of disagreement was 
received in October 1998.  The statement of the case was 
issued in July 1999.  The veteran's substantive appeal was 
received in August 1999.

The Board of Veterans' Appeals (Board) recognizes that the 
claim of service connection for a low back disorder was 
finally denied in a decision rendered by the Board in August 
1997.  It is further recognized that the U.S. Court of 
Appeals for Veterans Claims (Court) has previously held that 
changes in the nomenclature used in multiple claims for 
disability compensation, and the adjudication of those 
claims, does not alter the identity of the underlying 
disability.  See Ashford v. Brown, 10 Vet.App. 120 (1997).  
However, since service connection for pes planus was not 
granted until January 1998, the theory of secondary service 
connection was not available to the veteran at the time of 
the August 1997 decision of the Board.  Thus, rather than 
addressing the veteran's current claim for service connection 
for lumbosacral strain, as secondary to pes planus, as part 
and parcel with the question of whether new and material 
evidence has been presented to reopen the claim for service 
connection for a low back disorder, the RO properly 
considered the claim on the merits, on a de novo basis.

In October 1998, the veteran appears to have raised the issue 
of an increased evaluation of his service-connected pes 
planus.  There is no evidence that the RO has addressed this 
matter.  The issue of veteran's entitlement to an increased 
evaluation for pes planus is not inextricably intertwined 
with the current appeal, and it is referred to the RO for the 
appropriate action.






REMAND

The veteran contends that he currently suffers from a chronic 
disability of the low back.  He asserts his back disorder was 
either caused or aggravated by his service-connected pes 
planus.  In this regard, his representative refers to an 
August 1998 treatment note from the Durham VA Medical Center 
(VAMC) which states that the veteran suffers from chronic 
symptoms of pes planus bilaterally, and that he suffers from 
"other symptoms" that are secondary to his altered gait.  
The representative asserts that a medical opinion is needed 
in order to determine whether the veteran's pes planus 
contributes etiologically to his low back disorder.

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet.App. 439 (1995).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this statute eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and supercedes the decision 
of the Court in Morton v. West, 12 Vet.App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
____ (2000).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ____ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO should request that the veteran 
submit the names and addresses of all VA and 
non-VA medical care providers who have treated 
him, since his service separation, for a low 
back disorder, to include outpatient records 
from the Durham VAMC.  After securing the 
necessary releases, the RO should obtain any 
such records (not already on file) and 
permanently associate them with the claims 
file.

2.  Upon completion of the above development, the 
RO should schedule the veteran for a VA orthopedic 
examination. The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand, must be made available to and be 
reviewed by the examiner prior to the examination.  
The examiner should comment on the nature and 
severity of the veteran's low back disability.  
The examiner should be asked to determine whether 
it is at least as likely as not that any current 
low back disability was caused, or aggravated, by 
symptoms related to the veteran's service-
connected pes planus.  In answering this question, 
the standard of proof that is underlined should be 
utilized.  All opinions expressed should be 
supported by reference to pertinent evidence.

3.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examination does not include all 
test reports, special studies, or opinions 
requested, appropriate corrective action is to 
be implemented.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 2000), 
and Fast Letter 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

5.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, to 
include the provisions of Allen v. Brown, 7 
Vet.App. 439 (1995), 38 C.F.R. §§ 3.303, 3.310, 
and 38 C.F.R. § 3.655, if appropriate.  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


